DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

Response to Arguments
Applicant’s arguments (04/09/2021) with respect to the are rejection of claim(s) 13-24 have been considered but are moot in view of the new grounds of rejection.
The reference to Sayana et al. (U.S. 2013/0336214) is relied upon again but with additional portions cited/relied upon in the art rejection below.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

6.	Claims 13-16, 18-22, 24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sayana et al. (U.S. 2013/0336214)(at least provisional 61/692581 filed 8/23/2012 supports the portions cited below).
With respect to claim 13, Sayana et al. disclose: transmitting a precoder codebook subset restriction for a reference CSI process (CSI-Process-r11 [0441]-[0443] including the table above [0443], also [0422]-[0424], CSI process configuration of the table of [0442] is transmitted to a UE by the BS which receives the CSI report corresponding to the CSI process configuration (implicit). Table of [0442] the codebooksubsetrestriction-config parameter is used to restrict RIs for the CSI process, [0424].
The CSI process corresponds to the claimed “reference” CSI process when it is  configured as a Rank_Reference_Process in the configuration of [0442[ for another CSI process), wherein a set of restricted rank indicators (RIs) of the reference CSI process is given by the precoder codebook subset restriction of the reference CSI process, according to the  codebooksubsetrestriction-config parameter).

and receiving the CSI from the UE based on the precoder codebook subset restriction for the CSI process (the CSI (feedback) report includes at least PMI, RI, PTI, lines 5-9 of [0187] feedback of CSI is based to the codebooksubsetrestriction-config parameter of the CSI process which is overridden by the codebooksubsetrestriction-config parameter of the reference CSI process based on the example of the last two sentences of [0447]), wherein the precoder codebook subset restriction of the CSI process is configured so that the set of RIs of the CSI process is identical to the set of restricted RIs of the reference CSI process (it is an independently configured which according to the example of the last two sentences of [0447] the UE must interpret as being overridden by the codebook subset restriction of reference CSI process).

With respect to claim 14, Sayana et al. discloses: wherein an RI based on the CSI process is configured to be the same as an RI based on the reference CSI process (RI of the CSI process must be interpret as being overridden by the codebook subset restriction of reference CSI process, in other words be the same restricted RI as that of the reference CSI process).


With respect to claim 16, Sayana et al. discloses: wherein the precoder codebook subset restriction is configured as a bitmap parameter (third parameter of the table of parameters in [0442], also lower portion of [0424] disclosing its bitmap form).

With respect to claim 18, Sayana et al. discloses: wherein the CSI includes at least one of an RI, a PMI (Precoding Matrix Indicator), and a CQI (Channel Quality Control) signaling (lines 1-4 of [0424] where the CSI (feedback) report includes at least PMI, RI, PTI, also CQI according to lines 5-9 of [0187]).

Apparatus claims 19-22, 24 are rejected based on the rationale used to reject method claims 13-16, 18 above and refer to approximate second half of [0024] disclosing that an eNB comprises a transceiver coupled and controlled by a control system (programmable processor) to schedule communications (e.g. with UEs) and also perform the CSI process configurations according to [0441]-[0443]] and CSI report reception, lines 1-4 of [0424], lines 5-9 of [0187], claim 11).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 17, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Sayana et al. (U.S. 2013/0336214) in view of R1 -122931 Fujitsu “Email discussion [69-11]: FFS aspects of aperiodic CSI feedback for CoMP”, 3GPP TSG-RAN WG1 #69, Prague, Czech Republic, 21st-25th May 2012 (document retrieved from http://www.3gpp.org/ftp/tsg_ran/wg1_rl1/TSGR1_69/Docs/ and dated July 19th 2012)
With respect to claim 17, Sayana et al. discloses: wherein the configurations for the CSI process and the reference CSI process are transmitted via signaling (signaling used by BS to transmit each of the CSI process and the reference CSI process to the UE).
Sayana et al. do not disclose: RRC (Radio Resource Control)
In the same field of endeavor (CSI feedback), R1-122931 discloses: via RRC (Radio Resource Control) signaling (page 1, first dashed item, page 8 Annex A first dotted item also [Huawei]).
At the time of the invention it would have been obvious to one or ordinary skill in the art to transmit (configure) the configurations of the CSI processes (CSI process and 

Claim 23 is rejected based on the rationale used to reject claim 17 above.

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        07/15/2021